UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read Instructions at end of Form before preparing Form. 1. Name and address of issuer:CGM Trust 38 Newbury Street 8th Floor Boston, MA 02116 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): X 3. Investment Company Act File Number: 811-82 Securities Act File Number: 2-10653 4(a). Last day of fiscal year for which this Form is filed: December 31, 2010 4(b). ¨
